Citation Nr: 1815042	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  10-24 337	)	DATE
	)
	)

On appeal from the

Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 3, 2017.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from August 1966 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 
 
In January 2014, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional development.

In October 2017, the RO assessed an increased 100 percent rating for PTSD, effective August 3, 2017.  As higher ratings for the disability are available prior to this date, the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been productive of a total occupational and social impairment. 

2.  The remainder of the Veteran's service-connected impairments do not render him unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD, for the period prior to August 3, 2017, are met.  38 U.S.C. §§ 1155, 5107, 5110(b) (2012); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

The Veteran contends that he is entitled to an increased rating for his service-connected PTSD.

The Veteran's PTSD is rated as 100 percent disabling beginning August 3, 2017, and 30 percent disabling prior to August 3, 2017 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. This diagnostic code provides that PTSD is to be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under     § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that          "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

To the extent that the medical evidence reflects diagnoses of other psychiatric disorders, where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Turning to the evidence, the record reflects the Veteran has been receiving health care from the VA Mental Health Intensive Case Management (MHICM) service throughout the period at issue for diagnoses of schizophrenia and PTSD.  This service provided the Veteran with a case manager who helped manage his mental health treatment and assisted the Veteran with other tasks such as shopping and attending medical appointments.  

The Veteran was afforded a VA examination in May 2009.  The Veteran was noted to have a logical thought process and his memory was intact.  The Veteran denied suicidal or homicidal ideations and any delusions or hallucinations.  The examiner concluded the Veteran was fairly stable in regards to his PTSD. 

From May 2009 to April 2010, the record shows the Veteran attended individual and group psychotherapy at the VAMC.  The Veteran was noted to be responding well to medication throughout the treatment records. 

In May 2010, a case manager noted she suspected that the Veteran was not reporting symptom changes to the staff.  The Veteran was noted to have mild depression and to be self-isolating. 

In June 2010, the Veteran submitted a letter to the Board which stated that he suffers from intrusive thoughts, ongoing nightmares occurring several times per week, continuous irritability, an inability to be around crowds, ongoing isolation, difficulty coping with stressful situations, difficulty developing close relationships, difficulty focusing, forgetfulness, responding inappropriately when he felt others were threatening him, ongoing depression, limited contact with relatives, and an obsession with the past. 

In October 2013, the Veteran stated he has been getting confused and having trouble sleeping.  His case manager indicated she felt the Veteran was not as confused as he thinks he is, but there are periods when he gets confused about times and places.  The Veteran's appearance was disheveled, his speech was pressured, and he exhibited an anxious mood.  The examiner noted no delusions, hallucinations, or paranoia.  

In February 2014, the Veteran complained of insomnia and a depressed mood.  No delusions, hallucinations, or paranoia were noted.  The Veteran appeared alert and oriented and judgment and insight were fair.  

In May 2014, the Veteran received psychiatric treatment at the Cincinnati VAMC.  The examiner noted the Veteran's increased psychiatric symptoms had substantially increased from the Veteran's several year history of relatively mild or absent psychotic symptoms.  The examiner also noted the Veteran was experiencing paranoia, and it appeared that he was attending to internal stimuli.  Upon discharge in June 2014, the Veteran was noted to have better focus, a greater ability to plan in a clear way, and a lessened thought disorder. 

In September 2014, the Veteran was again treated at the Cincinnati VAMC for eight days for inpatient psychiatric treatment.  The doctor noted increased psychosis and probable medication noncompliance.  The Veteran denied any suicidal or homicidal ideation.  

In December 2017, Dr. T.C., a VAMC physician, provided a letter opining the Veteran's PTSD renders him permanently disabled and unable to work. 

As it is unclear which of the Veteran's mental diagnoses is the cause of the Veteran's particular symptoms, VA must apply the benefit of the doubt to attribute the symptoms to a service-connected condition.  See Mittleider, supra.  Thus, to the extent that the Veteran's symptoms of PTSD and schizoaffective disorder cannot be distinguished, the Board will consider them in the rating assigned for the service-connected PTSD.  

Affording the Veteran the benefit of the doubt, the Board finds the overall evidentiary record shows that the severity of the Veteran's PTSD most closely approximates the criteria of a 100 percent disability evaluation prior to August 3, 2017, the date which the RO found the Veteran to be 100 percent disabled.  The medical records shows the Veteran has exhibited persistent delusions, was unable to independently perform activities of daily living and needed help shopping and attending medical appointments, and displayed evidence of memory loss, was occasionally confused as to time and place, and has been anxious, depressed, irritable, and socially isolated.  Affording the Veteran the benefit of the doubt, the Board finds that the evidence supports a finding of total occupational and social impairment.  

In so deciding, the Board notes that the Veteran's symptoms have waxed and waned at times during the appeal period.  However, the periods of milder versus more severe symptoms are not so discrete as to make staged ratings feasible.

Accordingly, the Board finds that a 100 percent disability rating for the period prior to August 3, 2017 is warranted.  This constitutes a full grant of the benefits sought on appeal.  


II.  TDIU 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence shows that the Veteran is currently service connected for PTSD, which is rated as 100 percent disabling, and shrapnel wounds of the right ankle, which is rated as noncompensable.  The claim for TDIU cannot be dismissed as moot despite the Veteran already having an overall total rating. Bradley v. Peake, 22 Vet. App. 280 (2008).  Rather, the Board must look at the evidence to see whether, excluding the disorder for which a 100 percent rating is in effect, the Veteran has additional service connected disorders which are productive of unemployability.  

The additional service-connected impairment of shrapnel wounds to the right ankle does not meet the schedular requirements to be considered for a TDIU.  Further, the evidence of record does not suggest that the Veteran is unable to maintain or sustain substantially gainful employment due to his service-connected shrapnel wounds of the right ankle.  

Accordingly, a TDIU is denied. 

	(CONTINUED ON NEXT PAGE)






ORDER

A 100 percent rating for PTSD, prior to August 3, 2017, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A TDIU is denied. 



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


